Citation Nr: 1338385	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  12-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for malignant melanoma to include as due to herbicide exposure. 


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military service from June 1966 to June 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision (RD) of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.
 
The Veteran requested a hearing before the Board, and this hearing was scheduled for July 2012.  However, the Veteran failed to appear for this hearing and has not presented good cause for doing so.  As such, his request for a hearing is considered withdrawn.  38 C.F.R. §20.702(d) (2012).

The issue of entitlement to service connection for arthritis of the left knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See December 2011 VA Form 9.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  

REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran asserts that service connection is warranted for a malignant melanoma.  He contends that this disability is related to in-service exposure to herbicides, namely Agent Orange.  Initially, the Board observes that the Veteran served in the Republic of Vietnam; therefore, herbicide exposure is presumed.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2013).

Review of the Veteran's post-service treatment records document treatment for malignant melanoma.  Private treatment records from Baton Rouge General indicate that in May 2005 the Veteran was seen for a lesion on the upper left arm, which was inferred to be nodular malignant melanoma, at least 2.50 millimeters thick and at least Level III.  In July 2005, a wide local excision was performed, where the melanoma was removed.  Additionally, a biopsy was performed, which confirmed the presence of the malignant melanoma.  VA treatment records dated in June 2006 indicate that the Veteran was diagnosed again with a malignant melanoma in the posterior left elbow.  In July 2006, the Veteran underwent a lymph node excision procedure, in which one of the two lymph nodes removed contained a malignant melanoma.  The Veteran then started chemotherapy, which he later terminated because of its negative side effects. 

The Veteran provided a printout from the National Cancer Institute, highlighted the definition of soft tissue sarcoma, and contends that, because his melanoma involved muscle and fat tissue in his left arm, it is similar to the definition of soft tissue sarcoma as provided by the National Cancer Institute.  See Veteran's June 2009 statement in support of his claim.  Therefore, the Veteran contends that, because soft tissue sarcoma is presumed to be a result of exposure to herbicides under 38 C.F.R. § 3.309(e) (2013), it follows that herbicide exposure could also be the cause of his diagnosed malignant melanoma. 

The Veteran has not been provided a VA examination with respect to his current claim for service connection for malignant melanoma.  VA has a duty to provide a VA examination or medical opinion when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  See 38 C.F.R. 
§ 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is competent evidence of a past diagnosis of malignant melanoma with suggestion  of current residuals, and in-service herbicide exposure has been presumed based on service in Vietnam.  On the question of whether any current residuals of malignant melanoma are related to the in-service herbicide exposure, the Veteran provided medical literature suggesting that soft tissue malignant melanoma could be caused by herbicide exposure.  As there is some evidence of a current disability, an in-service event of herbicide exposure, and some indication that the claimed disability may be associated with the in-service herbicide exposure, the Board finds that medical opinion on the question of relationship between the in-service herbicide exposure and later diagnosed malignant melanoma is warranted.  The record does not otherwise contain sufficient information to make a decision on the claim.  As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current disability is etiologically related to service, namely, to in-service herbicide exposure.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. 79.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assist in determining the etiology of the later diagnosed malignant melanoma.  The examiner should identify and clarify all disorders associated with the skin and determine whether there is a causal relationship between active military service and each diagnosed disability.  

The claims file should be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  The examiner should take into account the Veteran's presumed exposure to herbicide during his active service in Vietnam.  

The examiner should provide an opinion with rationale as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's malignant melanoma or any skin disorder had its origin in service or is in any way related to the Veteran's active service.  

2.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (20123).



